GIDEON, J.
I concur in the judgment affirming the or-
der of the Commission denying compensation in this case. I am unable to agree, however, that the letter of April 30, 1920, was not sufficient to warrant the Commission in taking jurisdiction of the plaintiff’s claim for compensation. The authorities do not seem to require any particular form or manner of conveying to the Commission information that an injury has been sustained and that the claimant is entitled to have the Commission ascertain the facts surrounding the injury or accident. I am quite sure that, if the Commission had considered the letter an application and had followed it up by a hearing and either allowed or denied the award, this court would have found no difficulty in holding the letter sufficient to give the Commission jurisdiction. The conduct of the plaintiff subsequent to the writing of the letter, however, was such that in my judgment the Commission was entirely justified in refusing the petition or application for relief. 1